DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-33 have been presented for examination on the merit. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not provide any support for the following recitations in the claims. 
1- In Claim 23, the term “multivalent metal ions”. It appears that the specification provides the recitation of divalent metal salts, but not multivalent metal ions.
2- In claim 27, the term “at least about 150 mg”. The specification recites the limitation of up to 150 mg, but not at least about 150 mg. 
3- In claims 32-33 the terms “once daily” or “twice daily”. The daily dose is disclosed but not the frequency. 
These are new matter rejections.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23-33 are indefinite because claims 23 and 28-31 state the term “less than about”. This term renders the claim scope indefinite because the term “less than” is static while the term “about” is dynamic. As such using the two terms together renders the claims indefinite as it is not clear if a recitation of for example 3.8 reads on the claimed range of less than about 3 or it should be less than 3.
Claims 24-27 are indefinite for reciting the term “at least about”. This limitation renders the claim scope indefinite because the term “at least” is static while the term “about” is dynamic. As such using the two terms together renders the claims indefinite as it is not clear if a recitation of, for example, 19 mg reads on the claimed range of at least about 20 mg or it should be at least 20 mg.
Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of the claimed range. The claims recite the term “at least about 20, 100, 120 or 150. However, the claims fail to recite how far this claimed range can go to be possible. It is also noted that the specification does not even support a recitation of at least about 150, but recites up to 150 mg (See above). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (WO 0218345) in view of Brown et al (US 20030064033) and as evidenced by Pruna (5,532,239).

Baker et al teach quinolone antibacterial compounds and a method of their use in treating bacterial infections (See title and abstract).
Disclosure is related to 7-substituted amino-6-fluoro-l,4-dihydro-4- oxo-quinoline-3 -carboxylic acids and pharmaceutically acceptable salts thereof or esters or prodrugs thereof, compositions of the said compounds together with pharmaceutically acceptable carriers, and their uses in the treatment of bacterial infections (see page 1).
Baker et al disclose that the term "pharmaceutically acceptable salts" refers to the nontoxic acid or alkaline earth metal salts of the compounds of Formula I. Representative alkali metals of alkaline earth metal salts include sodium, potassium, calcium, and magnesium salts (See page 7, line 33 to page 8 line 6).
The said compounds may be administered orally, parenterally, sublingually, by aerosolization or inhalation spray, rectally, or topically in dosage unit formulations containing conventional nontoxic pharmaceutically acceptable carriers, adjuvants, and vehicles as desired (See page 15, lines 36-39). 
The disclosure is to concentrated quinoline formulations, such as concentrated formulations of the l,4-dihydro-6-fluoro-4-oxo- quinoline-3 -carboxylic acids suitable for efficacious delivery of the quinoline by aerosolization into endobronchial space by jet, vibrating porous plate or ultrasonic nebulizers to produce average quinoline aerosol particle sizes between 1 and 5 μ necessary for efficacious delivery of the quinolines into the endobronchial space to treat Streptococcus pneumoniae, Haemophilus influenza, Staphylococcus aureus, Moraxella catarhalis and Legionella pneumonia, Chlamydia pneumoniae, and Mycoplasma pneumoniae infections (See page 17, lines 10-20). 
Aerosolized quinoline formulations are formulated for efficacious delivery of the said quinoline compounds to the lung endobronchial space. A specific jet, vibrating porous plate, mechanical or gas-propelled droplet extrusion, or ultrasonic nebulizer is selected to allow the formation of quinoline aerosol particles having with a mass medium average diameter predominantly between 1 to 5 μ. The formulated and delivered amount of the quinoline is efficacious for treatment and prophylaxis of endobronchial infections, particularly those caused by the bacteria Acinetobacter Spp., Haemophilύs influenzae, Moraxella catarhalis, Pseudomonas aeruginosa, etc,. 
The said aerosolized quinoline formulations contain from 10-150 mg, preferably 30 mg, of a quinoline antibiotic drug per 1 mL of aqueous solution, or 10-150, preferably 30 mg of a quinoline antibiotic drug per 1 mL of the quarter normal saline (See page 17, line 37 to page 18, line 33). 
Another important part of the disclosure is an aerosolization device, such as a jet, gas-propelled droplet extrusion, or ultrasonic nebulizer, that is able to nebulize the formulation into aerosol particle size predominantly in the size range from 1-5 μ. This means that at least 70% and preferably more than 90% of the generated particles are within 1-5 μ range (See page 21, lines 7-12).
A jet nebulizer works by air pressure to break a liquid solution into aerosol droplets. An ultrasonic nebulizer works by a piezoelectric crystal that shears a liquid into small aerosol droplets (See page 21, lines 23-27).
While the said quinolone compounds can be administered as the sole active pharmaceutical agent, they can also be used in combination with one or more other agents used in the treatment of pathogenic mycobacterial infections. Representative agents useful in combination with the said compounds for the treatment of M. tuberculosis include, for example, isoniazid, rifampin, pyrazinamide, streptomycin, ciprofloxacin and the like (See page 21, line 37 to page 22, line 8).
Baker et al disclose salts of the quinolones being alkaline metal salts but lack a specific disclosure on the excipients being a (multivalent) metal ion. This is taught by Brown et al. 

Brown et al teach pulmonary formulations containing microparticles and a propellant. Disclosed is a spray of a suspension of insulin microspheres suspended in a propellant or other liquid suspending agents produced through a nozzle under pressure, achieving the desired droplet size. Advantageously, insulin microspheres delivered by a sprayer have a particle size about 0.1 µm to about 5 µm, and most preferably about 0.1 µm to about 3 µm (See [0144]).
The said formulations of insulin microspheres suitable for use with a nebulizer typically include an aqueous suspension and agents such as a metal ion such as zinc or calcium. The formulation can also include an excipient or agent for stabilization of the insulin, such as a buffer, a reducing agent, etc, (See [0145]).
Evidenced By:
Pruna teach therapeutic application of fluoroquinolone derivatives (See Title and abstract). The said quinolones, include pefloxacin, sparfloxacin, ciprofloxacin, ofloxacin, levofloxacin, norfloxacin, clinafloxacin, etc, (See Col. 2, lines 33-39). 
It is also disclosed that the said compound (i.e. the quinolones) are optionally in the salt form (see Col. 3, lines 47-50). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Baker et al to make and use the claimed invention with a reasonable expectation of success. Baker et al disclose making aerosolized formulations comprising a quinolone antibiotic for treating bacterial lung infections and wherein the droplet sizes are formed by the aerosolized device that are between 1 and 5 microns. The device may be a gas-propelled device comprising the liquid formulation comprising a quinolone compound and suitable adjuvants/carriers. Baker et al discloses the pathogens and causes of the said bacterial infection and the suitable doses of the quinolone for the said treatment. 
It further would have been obvious to add a metal ion excipient to the aerosolized formulations in view of the teaching of Brown et al. It is disclosed that adding metal ions to the formulation is beneficial. 
While Baker et al do not name the species of class quinolone compounds, as evidenced by Pruna, they are well known in the art. Pruna disclose that quinolones such as levofloxacin and ofloxacin are widely known and used antibacterial compounds Accordingly, one of ordinary skill in the art would have been motivated to have made and used the claimed compositions for treating bacterial lung infection per disclosure and teaching of Baker et al and have selected levofloxacin or ofloxacin for the said inhalation formulations with a reasonable expectation of success because it is disclosed that levofloxacin and ofloxacin are suitable and acceptable quinoline for treating bacterial infections. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,987,357.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of treatment and certain limitations/specifics. For example, the examined claim 23 is drawn to a method of treating a bacterial lung infection caused by Pseudomonas aeruginosa, Mycobacterium tuberculosis, Mycobacterium avium, Mycobacterium intracellulare, and Mycobacterium leprae, while the method of reference claim 1 does not identify the bacteria. These are recited in depending claims. As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,975.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of treatment and certain limitations/specifics. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating pulmonary pseudomonas aeruginosa.  However, pseudomonas aeruginosa of the reference claims is one type of pulmonary bacterial infection disclosed within the scope of examined claims. Also, the examined claims recite a (multivalent) metal ion while the reference claims disclose this limitation as magnesium cation or other metal cations disclosed in claim 10.  As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness.
 
Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,717,738.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of the treatment and certain limitations/specifics. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating chronic pulmonary infection due to pseudomonas aeruginosa.  However chronic pulmonary infection due to pseudomonas aeruginosa of the reference claims is one type of pulmonary bacterial infection disclosed within the scope of examined claims. Also, the examined claims do not expressly recite the osmolality range of the formulations while reference claims do. However, the formulation of the examined claims may also have the same osmolality.  As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,700,564.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of the treatment and certain limitations/specifics. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating a pulmonary infection in a patient having cystic fibrosis due to pseudomonas aeruginosa. However, pulmonary infection due to pseudomonas aeruginosa in a cystic fibrosis patient of the reference claims is one type of pulmonary bacterial infection disclosed within the scope of examined claims. Also, the examined claims do not expressly recite the osmolality range of the formulations while reference claims do. However, the formulation of the examined claims may also have the same osmolality.  As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,546,423.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of the treatment and certain limitations/specifics. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating a bacterial lung infection comprising administering a solution of levofloxacin or ofloxacin and a divalent cation to the lung. The examined method and formulation are well within the scope of reference claims.  As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness. 

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-43 of U.S. Patent No. 8,357,696.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of treatment and adjuvants. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating sinusitis, rhinosinusitis, pneumonia, cystic fibrosis, etc.  The claimed lung infection is well within the broader scope of the reference claims including pneumonia and COPD with acute exacerbation of bacterial infection.  As such the examined claims are rendered obvious by the reference claims.
 
Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,524,734.  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
The difference between examined claims and reference claims is in the scope of the treatment and certain limitations/specifics. For example, the examined claims are drawn to a method of treating a bacterial lung infection, while the reference claims are to a method of treating a bacterial infection in a patient having a chronic obstructive pulmonary disease.  However, the bacterial infection of the reference claims is and encompasses the bacterial lung infection of the examined claims. As such the examined claims are rendered obvious by the reference claims because there is sufficient overlap between the claims to create a clear case of obviousness.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu (4,994,599). 
Chu teach a process for producing a 1,4-dihydro-4-oxo-quinoline-3-carboxylic acid and compounds useful as intermediates useful in the production of quinoline-3-carboxylic acid (See abstract).
It is disclosed that the term "pharmaceutically acceptable salts" means the nontoxic acid addition or alkaline earth metal salts of the compounds of Formula I. Representative acid addition salts include the hydrochloride, oxalate, oleate, palmitate, stearate, fumarate, napsylate, and the like (See Col. 2, line 57 to col. 3, line 4). 
 
Miller et al (US20040025876).
Miller et al teach capsules for dry powder inhalers and methods of making and using same (See title and abstract). The compositions may comprise fluoroquinolones, such as levofloxacin and ofloxacin and their pharmaceutically acceptable salts as active agents (See [0043], [0045] and [0046]).  
It is disclosed that, the term "aerosolized" refers to a gaseous suspension of fine dry powder or liquid particles. An aerosolized medicament may be generated by a dry powder inhaler, a metered dose inhaler, or a nebulizer (See [0041]).

Claims 23-33 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616